Case 19-20133   Doc 15   Filed 06/14/19 Entered 06/14/19 16:06:31   Main Document
                                       Pg 1 of 15
           Case 19-20133                          Doc 15               Filed 06/14/19 Entered 06/14/19 16:06:31                                                               Main Document
                                                                                     Pg 2 of 15
 Fill in this information to identify the case:

 Debtor name            Midamerica Pick & Pack Inc.

 United States Bankruptcy Court for the:                     EASTERN DISTRICT OF MISSOURI

 Case number (if known)              19-20133
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        2,500,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            25,125.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,525,125.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,750,274.72


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              8,200.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$          337,320.02


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $          3,095,794.74




 Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-20133                  Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                     Main Document
                                                                          Pg 3 of 15
 Fill in this information to identify the case:

 Debtor name         Midamerica Pick & Pack Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)         19-20133
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.     F & M Bank                                              Checking                     2112                                       $125.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $125.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 19-20133                  Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                  Main Document
                                                                          Pg 4 of 15
 Debtor         Midamerica Pick & Pack Inc.                                                   Case number (If known) 19-20133
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No. Go to Part 7.
       Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Sign making equipment, 2010 Jeep                                           $25,000.00     Liquidation                          $25,000.00



 51.       Total of Part 8.                                                                                                           $25,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

       No. Go to Part 10.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 19-20133                   Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                  Main Document
                                                                          Pg 5 of 15
 Debtor         Midamerica Pick & Pack Inc.                                                   Case number (If known) 19-20133
                Name


        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of      Valuation method used      Current value of
            property                                      extent of           debtor's interest      for current value          debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 401 S Maple,
                     Hannibal, MO - three
                     story brick building,
                     165,000 square feet                  Fee simple               $2,200,000.00     Appraisal                          $2,200,000.00


            55.2.
                     Colfax & Munger
                     property                             Fee simple                 $175,000.00     N/A                                  $175,000.00


            55.3.
                     Lot at Colfax &
                     Warren Barrett                       Fee simple                 $125,000.00     Recent offer                         $125,000.00




 56.        Total of Part 9.                                                                                                         $2,500,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

       No. Go to Part 11.
       Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
       Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 19-20133                      Doc 15             Filed 06/14/19 Entered 06/14/19 16:06:31                                           Main Document
                                                                              Pg 6 of 15
 Debtor          Midamerica Pick & Pack Inc.                                                                       Case number (If known) 19-20133
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                            Current value of                       Current value of real
                                                                                                  personal property                      property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $125.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                       $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                           $0.00

 83. Investments. Copy line 17, Part 4.                                                                                   $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                     $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                            $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $25,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $2,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                        $0.00

 90. All other assets. Copy line 78, Part 11.                                                 +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                           $25,125.00             + 91b.            $2,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,525,125.00




Official Form 206A/B                                             Schedule A/B Assets - Real and Personal Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 19-20133                    Doc 15          Filed 06/14/19 Entered 06/14/19 16:06:31                                Main Document
                                                                          Pg 7 of 15
 Fill in this information to identify the case:

 Debtor name         Midamerica Pick & Pack Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)             19-20133
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:     List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   F & M Bank & Trust                            Describe debtor's property that is subject to a lien                  $149,000.00               $175,000.00
       Creditor's Name                               Colfax & Munger property
       PO Box 938
       Hannibal, MO 63401
       Creditor's mailing address                    Describe the lien
                                                     First Mortgage
                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
       2006                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   First Bank of the Lake                        Describe debtor's property that is subject to a lien                $1,726,266.81             $2,200,000.00
       Creditor's Name                               401 S Maple, Hannibal, MO - three story brick
       4558 Osage Beach                              building, 165,000 square feet
       Parkway, Suite 100
       Osage Beach, MO 65065
       Creditor's mailing address                    Describe the lien
                                                     First Mortgage and equipment lien
                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
       2011                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20133                     Doc 15          Filed 06/14/19 Entered 06/14/19 16:06:31                                  Main Document
                                                                          Pg 8 of 15
 Debtor      Midamerica Pick & Pack Inc.                                                                Case number (if know)      19-20133
             Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   First Bank of the Lake                        Describe debtor's property that is subject to a lien                       $615,181.17   $500,000.00
       Creditor's Name                               Inventory and A/R
       4558 Osage Beach
       Parkway, Suite 100
       Osage Beach, MO 65065
       Creditor's mailing address                    Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   First Bank of the Lake                        Describe debtor's property that is subject to a lien                       $233,585.53   $125,000.00
       Creditor's Name                               Lot at Colfax & Warren Barrett
       4558 Osage Beach
       Parkway, Suite 100
       Osage Beach, MO 65065
       Creditor's mailing address                    Describe the lien
                                                     First Mortgage
                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes
                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Home Bank                                     Describe debtor's property that is subject to a lien                        $26,241.21    $25,000.00
       Creditor's Name                               Sign making equipment, 2010 Jeep
       P.O. Box 311
       Palmyra, MO 63459
       Creditor's mailing address                    Describe the lien

                                                     Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 19-20133                    Doc 15           Filed 06/14/19 Entered 06/14/19 16:06:31                                  Main Document
                                                                          Pg 9 of 15
 Debtor      Midamerica Pick & Pack Inc.                                                                Case number (if know)       19-20133
             Name

                                                     Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                 As of the petition filing date, the claim is:
       interest in the same property?                Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                                $2,750,274.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                           2

 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                       On which line in Part 1 did you     Last 4 digits of
                                                                                                                enter the related creditor?         account number for
                                                                                                                                                    this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                             page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20133                  Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                                               Main Document
                                                                         Pg 10 of 15
 Fill in this information to identify the case:

 Debtor name         Midamerica Pick & Pack Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)           19-20133
                                                                                                                                                             Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                               Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $8,200.00      $8,200.00
           Marion County Collector                                   Check all that apply.
           906 Broadway                                                 Contingent
           P.O. Box 853                                                 Unliquidated
           Hannibal, MO 63401                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $74,385.00
           ASAP
           40 Wall Street                                                              Contingent
                                                                                       Unliquidated
           1700 Eastmore Suite                                                         Disputed
           New York, NY 10005
                                                                                   Basis for the claim:     Receivables
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $169,363.71
           New Logic/Web Bank                                                          Contingent
           2015 Vaughn Rd, Bldg 500                                                    Unliquidated
           Kennesaw, GA 30144                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Receivables
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   50735                                            Best Case Bankruptcy
           Case 19-20133                  Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                                         Main Document
                                                                         Pg 11 of 15
 Debtor       Midamerica Pick & Pack Inc.                                                             Case number (if known)             19-20133
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $25,979.31
           PAR Funding                                                          Contingent
           22 N 3rd St                                                          Unliquidated
           Philadelphia, PA 19106                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Receivables
           Last 4 digits of account number
                                                                             Is the claim subject to offset?          No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $67,592.00
           Yellowstone Capital LLC                                              Contingent
           30 Broad Street Suite 1462                                           Unliquidated
           New York, NY 10004                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Receivables
           Last 4 digits of account number
                                                                             Is the claim subject to offset?          No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                      related creditor (if any) listed?                   account number, if
                                                                                                                                                          any
 4.1       Badim Barbarovich
           1517 Voorhies Ave Ste 3R                                                                   Line      3.1
           Brooklyn, NY 11235
                                                                                                               Not listed. Explain

 4.2       Richard Keyes
           12300 OldTesson Road                                                                       Line      3.1
           Suite 100-B
                                                                                                               Not listed. Explain
           Saint Louis, MO 63128-2228

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                       8,200.00
 5b. Total claims from Part 2                                                                             5b.     +    $                     337,320.02

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                           345,520.02




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 19-20133                   Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                      Main Document
                                                                         Pg 12 of 15
 Fill in this information to identify the case:

 Debtor name         Midamerica Pick & Pack Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)         19-20133
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   $1,500.00 per month for
             lease is for and the nature of               Munger property.
             the debtor's interest

                 State the term remaining
                                                                                       Area Disposal Service, Inc
             List the contract number of any                                           PO Box 9071
                   government contract                                                 Peoria, IL 61612


 2.2.        State what the contract or                   Printex, Inc provides
             lease is for and the nature of               funds as available for
             the debtor's interest                        taxes and insurance.

                 State the term remaining
                                                                                       Printex, Inc
             List the contract number of any                                           401 S Maple
                   government contract                                                 Hannibal, MO 63401




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 19-20133                   Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                  Main Document
                                                                         Pg 13 of 15
 Fill in this information to identify the case:

 Debtor name         Midamerica Pick & Pack Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MISSOURI

 Case number (if known)         19-20133
                                                                                                                              Check if this is an
                                                                                                                              amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                       Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Printex, Inc                      401 S Maple                                      First Bank of the                  D
                                               Hannibal, MO 63401                               Lake                               E/F
                                               MAP&P is a co-signor on a Printex, Inc                                              G
                                               debt which pledges inventory and A/R of
                                               Printex, Inc.




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-20133                 Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                       Main Document
B2030 (Form 2030) (12/15)                                                Pg 14 of 15
                                                              United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re       Midamerica Pick & Pack Inc.                                                                      Case No.      19-20133
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                  3,000.00
             Balance Due                                                                                  $                  7,000.00

2.     The source of the compensation paid to me was:

                  Debtor                 Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                 Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods. Filing Fee is included in the pre-petition funds provided.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions or any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 14, 2019                                                               /s/ Fredrich J Cruse
     Date                                                                        Fredrich J Cruse 23480
                                                                                 Signature of Attorney
                                                                                 Cruse Chaney-Faughn
                                                                                 718 Broadway
                                                                                 P.O. Box 914
                                                                                 Hannibal, MO 63401-0914
                                                                                 573-221-1333 Fax: 573-221-1448
                                                                                 fcruse@cruselaw.com; bjdaughtery@cruselaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 19-20133                   Doc 15            Filed 06/14/19 Entered 06/14/19 16:06:31                               Main Document
                                                                         Pg 15 of 15
                                                              United States Bankruptcy Court
                                                                      Eastern District of Missouri
 In re      Midamerica Pick & Pack Inc.                                                                              Case No.       19-20133
                                                                                   Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
 Medford Randal Park                                                 Common          200                                        100%
 2510 LaClede
 Hannibal, MO 63401


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 14, 2019                                                           Signature /s/ Medford Randal Park
                                                                                           Medford Randal Park

                      Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                       18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
